Case 1:20-cv-00183-JDL Document 44 Filed 03/29/21 Page 1 of 2                    PageID #: 1413




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


JOSEPH E. JURKENAS, et al.,                  )
                                             )
       Plaintiffs,                           )
                                             )
                      v.                     ) 1:20-cv-00183-JDL
                                             )
CITY OF BREWER, et al.,                      )
                                             )
       Defendants.                           )

       ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                      MAGISTRATE JUDGE

       Joseph E. and Patricia M. Jurkenas brought this action in May 2020 on behalf

of themselves and the Estate of Marie L. Pozniak, Patricia’s mother (the “Estate,”

and collectively with the Jurkenases, “Plaintiffs”), asserting claims against the City

of Brewer and two city employees (collectively, the “Defendants”) arising from a series

of events that culminated in the Plaintiffs’ removal from their home in Brewer (ECF

Nos. 1, 6). On September 8, 2020, the Defendants filed a Motion to Dismiss and/or

Motion for Judgment on the Pleadings (ECF No. 16).

       On December 29, 2020, United States Magistrate Judge John C. Nivison filed

a Recommended Decision on the motion (ECF No. 31), pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2021) and Fed. R. Civ. P. 72(b). 1 The Plaintiffs filed an objection

on January 12, 2021 (ECF No. 35).


 1The Magistrate Judge previously conducted an initial review of the Complaint under 28 U.S.C.A.
1915(e)(2) (West 2021) and, on July 23, 2020, filed a Report and Recommendation with the Court (ECF
No. 9). The Plaintiffs subsequently filed an objection to that Recommended Decision (ECF No. 10),
which the Magistrate Judge addressed in his second Recommended Decision (ECF No. 31). As the
Magistrate Judge observed, his second Recommended Decision (ECF No. 31) entirely replaces his prior
Recommended Decision (ECF No. 9); the prior Recommended Decision is therefore moot and I do not
address it further.
Case 1:20-cv-00183-JDL Document 44 Filed 03/29/21 Page 2 of 2        PageID #: 1414




      I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge (ECF No. 31) is hereby ACCEPTED. The Defendants’ Motion to Dismiss (ECF

No. 16) is DENIED IN PART as to the Plaintiffs’ claim under 42 U.S.C.A. § 1983

arising from the Defendants’ alleged failure to hold a hearing on whether their home

constituted a “dangerous building” under Maine law.       The motion is otherwise

GRANTED IN PART, and all of the Plaintiffs’ other claims are DISMISSED.

      In light of this disposition, the Defendants’ Motion for Judgment on the

Pleadings (ECF No. 16) is DENIED AS MOOT, and the prior Recommended Decision

of the Magistrate Judge (ECF No. 9) is REJECTED AS MOOT.



      SO ORDERED.

      Dated this 29th day of March, 2021


                                                     /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                         2
